Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 30th, 2021 has been entered. Claims 1, 4-5, 7, 11, 14-17, and 20 have been amended. Claims 2-3, and 9 have been canceled. Claims 1, 4-8, and 10-24 remain pending. Applicant’s amendment to the specification overcome every objection of the drawing previously set forth in the Non-Final Office Action mailed on October 1st, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    581
    831
    media_image1.png
    Greyscale

Claims 1, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julius (US 5057210). 
Regarding Claim-1, Julius discloses a sorting apparatus (Fig.1) for sorting a selected class of magnetically attractable articles from a stream of articles (solid mixture) (Fig.1), comprising: 
a conveyor for conveying the stream of articles (Fig.1), the conveyor including a conveyor belt (2) formed in an endless loop including a discharge end (Defined at 28) configured to launch the stream of articles off of the conveyor (Fig.1-2); 
a conveyor guide (defined by sliding surface 10 conjunction with slideway 4) located inside of the endless loop adjacent the discharge end (Fig.2), the conveyor guide being configured to support the conveyor belt such that the conveyor belt slides on the conveyor guide along a downwardly curved path (starts from 23 and ends at 24) (The sliding surface 10 and the trough 8, together with the shell-like slideway 4 that smoothly 
an array of magnets (rows of magnets 22) (Fig.2) arranged inside of the endless loop for interaction with the stream articles as the stream of articles passes off the discharge end (Fig.1-2).
wherein: 
the conveyor (Fig.1, conveyor belt 2) is configured to operate at a constant conveyor speed (the speed of conveyor is driven by motor and it is well known in the art to adjust the speed of conveyor via motor) (Col.7 line14-16) defining an expected trajectory (Parabola 27) for the stream of articles off the discharge end (28);
the downwardly curved path (starts from 23 and ends at 24) of the conveyor guide (10 conjunction with 4) includes an upstream portion (defined at portion between 23 to 7’) and a downstream portion (defined at portion between 7’ to 24) (See Annotated Fig.2), the upstream portion being configured to support the conveyor belt along a first portion of the downwardly curved path coincident with or above the expected trajectory (Parabola 27), and the downstream portion being 4Attorney Docket No. 019644CIP configured to support the conveyor belt along a second portion of the downwardly curved path diverging downwardly from the expected trajectory (Parabola 27) (The sliding surface 10 and the trough 8, together with the shell-like slideway 4 that smoothly continues it, guide and support the carrying run 11 of the conveyor belt 2) (Col.6 line 1-3, Fig.1-3);
the conveyor guide (10 conjunction with 4) has a guide length along the downwardly curved path (starts from 23 and ends at 24) (Fig.2); and 

Regarding Claim-4, Julius discloses wherein the upstream portion (defined at Portion between 23 to 7’) of the downwardly curved path (starts from 23 and ends at 24) extends along at least 70% of the guide length (Annotated Fig.2)
Regarding Claim-5, Julius discloses wherein the array of magnets (rows of magnets 22) is arranged adjacent the downstream portion (defined at Portion between 7’ to 24) of the downwardly curved path (starts from 23 and ends at 24) (Annotated Fig.2).
Regarding Claim-7, Julius discloses wherein the conveyor is configured to have a linear portion of the conveyor belt (2) immediately upstream of the conveyor guide (10 conjunction with 4) (From fig.2, the conveyor belt is linear before 23) (Fig.1-2). 
Regarding Claim-8, Julius discloses wherein the conveyor (Fig.1, conveyor belt 2) includes a return roller (Tail pulleys 5 and 6) located downstream of and below the conveyor guide (10 conjunction with 4) (Tail pulley 6 is located below the conveyor guide) (Fig.1). 
Regarding Claim-10, Julius discloses wherein the conveyor guide (sliding surface 10 conjunction with slideway 4) is formed from a sheet of non-magnetic material (All materials that ensure good sliding behavior but do not become electrostatically charged, such as antimagnetic stainless steel, plastics material or glass, are suitable for the sliding surface, which is preferably in the form of a trough, i.e. having side walls, extending from the rear tail pulley to the slideway) (Col.4 line11-17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image2.png
    530
    708
    media_image2.png
    Greyscale

Claim 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Julius (EP 0455948) in view of Harte (US 8807344).


Regarding Claim-1, Julius discloses a sorting apparatus for sorting a selected class of magnetically attractable articles (magnetizable components 33) from a stream of articles (solid mixture 1) (Fig.1), comprising: 
a conveyor (Fig.1) for conveying the stream of articles (1), the conveyor including a conveyor belt (4) formed in an endless loop including a discharge end (discharge zone 28) configured to launch the stream of articles off of the conveyor (Fig.1-2); 
a conveyor guide (defined by sliding surface 13 conjunction with slideway 6) located inside of the endless loop adjacent the discharge end (Fig.2), the conveyor guide being configured to support the conveyor belt such that the conveyor belt slides on the conveyor guide along a downwardly curved path (starts from approx. 4 and ends at 26) (The sliding surface 13 or the trough 11, in conjunction with the shell-like slideway 6 which adjoins the joint 9 seamlessly, allows the upper strand 14 of the conveyor belt 4 to be guided and supported) ([0020], Fig.1-3). 
Wherein:
the conveyor (Fig.1, conveyor belt 4) is configured to operate at a constant conveyor speed (Adjustable via a speed controlled drive) defining an expected trajectory (Parabola 32) for the stream of articles off the discharge end (28) ([0016]);
the downwardly curved path (starts from approx. 4 and ends at 26) of the conveyor guide (13 conjunction with 6) includes an upstream portion (defined at Portion between 4 to 4’) and a downstream portion (defined at Portion between 4’ to 26) ([0021], Annotated Fig.2), the upstream portion being configured to support the conveyor belt along a first portion of the downwardly curved path coincident with or above the expected trajectory (Parabola 32), and the downstream portion being configured to 
the conveyor guide (13 conjunction with 6) has a guide length along the downwardly curved path (starts from approx. 4 and ends at 26) (Fig.2); and 
the upstream portion (defined at Portion between 4 to 4’) of the downwardly curved path (starts from approx. 4 and ends at 26) extends along a majority of the guide length (Fig.2)
But Julius doesn’t explicitly discloses an array of magnets arranged inside of the endless loop for interaction with the stream articles as the stream of articles passes off the discharge end (Fig.1-2). 
Harte also discloses an adjustable magnetic separator (Fig.1) for separation of magnetic material from stream of material (50) which consists of adjustable magnet 20 including magnet array 48, feeding conveyor belt (Not shown), and rotatable drum 12 similar to Julius. Furthermore, Hart also discloses an array of magnets (48) arranged inside of the endless loop (Conveyor not shown, array of magnets are arranged inside the drum separator 12) for interaction with the stream articles as the stream of articles passes off the discharge end (Col.5 line40-46, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention alternatively to provide Julius with an array of magnets arranged inside of the endless loop for interaction with the stream articles as the 
Regarding Claim-4, Julius as modified discloses wherein the upstream portion (defined at Portion between 4 to 4’) of the downwardly curved path (starts from approx. 4 and ends at 26) extends along at least 70% of the guide length (Annotated Fig.2).
Regarding Claim-5, Julius as modified discloses wherein the array of magnets (Harte: array of magnets 48) is arranged adjacent the downstream portion (defined at Portion between 4’ to 26) of the conveyor guide (Portion of slideway 6) (Annotated Fig.2). 
Regarding Claim-6, Julius as modified discloses wherein the array of magnets (Harte: array of magnets 48) includes an array of pole pieces (Harte: magnetic elements 22), each pole piece having a longitudinal axis (Fig.2), and each pole piece having an end face closest to the conveyor guide (Portion of slideway 6), the end face being sloped relative to the longitudinal axis in a downstream direction (Fig.2). 
Regarding Claim-7, Julius as modified discloses wherein the conveyor is configured to have a linear portion of the conveyor belt (4) immediately upstream of the conveyor guide (From fig.2, the conveyor belt is linear before 4) (Fig.1-2). 
Regarding Claim-8, Julius as modified discloses wherein the conveyor (Fig.1, conveyor belt 4) includes a return roller (Deflection drum 7 and 8) located downstream of and below the conveyor guide (13 conjunction with 6) (deflection drum 8 is located below the conveyor guide) (Fig.1). 

Regarding Claim-10, Julius as modified discloses wherein the conveyor guide (sliding surface 13 conjunction with slideway 6) is formed from a sheet of non-magnetic material (All antimagnetic materials, such as stainless steel, plastic or glass, are suitable as the material for the sliding surface, which is preferably designed as a trough, i.e. with side walls, and bridges the distance from the rear deflection drum to the slideway) ([0017]). 

Response to Amendment
In the Remarks/Arguments filed on 30 December 2021, Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding claim-1
Applicant’s argument with respect to claim 1 as being anticipated by Julius (US 5057210) have been fully considered and are not persuasive.
Applicant argues that Julius does not shows that the article would be supported by the belt along a majority of the path from 23 to 24 Fig.2.
In response to above argument, Based on amended claim downwardly curved path starts from 23 and end at 24.  Julius does disclose that the article would be supported by the belt along a majority of the path from 23 to 24 Fig.2 (The sliding surface 10 and the trough 8, together with the shell-like slideway 4 that smoothly continues it, guide and support the carrying run 11 of the conveyor belt 2) (Col.6 line 1-3, See Fig.1-3 and new Annotated Fig.2). It’s obvious to a person that the article placed on conveyor belt 2 is 
Applicant’s argument with respect to claim 1 as being unpatentable over Julius (EP 0455948) in view of Harte (US 8807344) have been fully considered and are not persuasive.
Applicant argues that Julius in view of Harte does not shows that the article would be supported by the belt along a majority of the path from 25 to 26 Fig.2.
In response to above argument, Based on amended claim downwardly curved path starts from approx. 4 and end at 26. Julius does disclose that the article would be supported by the belt along a majority of the path from approx. 4 to 26 Fig.2 (The sliding surface 13 or the trough 11, in conjunction with the shell-like slideway 6 which adjoins the joint 9 seamlessly, allows the upper strand 14 of the conveyor belt 4 to be guided and supported) ([0020], Fig.1-3, and Annotated Fig.2). It’s obvious to a person that the article placed on conveyor belt 4 is supported by conveyor guide and article would be sorted when magnetically attractable article comes into a contact of magnets.

Regarding claim-11
Based on newly amended claim 11, the amended claim 11 has overcome the rejections and thus rejections of claim 11 as being anticipated by Thakur (US 2020/0009576) and as being unpatentable over Julius (EP 0455948) in view of Thakur have been withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“A sensor configured to generate sensor signals representative of a property associated with the selected class of magnetically attractable ferromagnetic articles as the stream of articles passes through the inspection zone; 6Attorney Docket No. 019644CIP an array of magnets arranged inside of the endless loop for interaction with the stream articles as the stream of articles passes off the discharge end; and a controller configured to: receive the sensor signals; identify a location within the stream of articles of a selected magnetically attractable ferromagnetic article; and selectively activate one or more magnets of the array of magnets and thereby magnetically attract the selected magnetically attractable ferromagnetic article toward the array of magnets from a first trajectory into a second trajectory while allowing non-selected magnetically attractable ferromagnetic articles to continue along the first trajectory” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Claims 1, 4-8, and 10 are rejected.
Claims 2-3, and 9 are canceled.
Claims 11-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651